Citation Nr: 1209799	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  04-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck and upper back muscle strain, stiffness, and pain, to include as secondary to service-connected temporomandibular joint dysfunction.

2.  Entitlement to service connection for dizziness, to include as secondary to service-connected temporomandibular joint dysfunction.

3.  Entitlement to service connection for a respiratory disorder to include as secondary to service-connected temporomandibular joint dysfunction..

4.  Entitlement to an effective date earlier than June 9, 2004, for the award of service connection for dysthymic disorder with anxiety features.

5.  Entitlement to an initial disability rating in excess of 30 percent for dysthymic disorder with anxiety features.

6.  Entitlement to an initial compensable disability rating for headaches associated with service-connected temporomandibular joint dysfunction.

7.  Entitlement to a disability rating in excess of 20 percent for temporomandibular joint dysfunction from January 28, 2004, including separate compensable disability ratings for bruxism, facial pain, and ear aches .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to January 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  

In June 2004, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.

In November 2008, the Veteran testified during a hearing before the undersigned at the RO.  In a November 2009 decision, the Board remanded the issues of service connection for worn teeth, facial pain, ear aches, a neck and upper back disorder, left shoulder disorder, dizziness, a psychiatric disorder, and headaches, each to include as secondary to the service-connected temporomandibular joint (TMJ) dysfunction; service connection for a respiratory disorder; and a disability rating greater than 20 percent for TMJ dysfunction from January 28, 2004.  

In a September 2010 rating decision, the RO granted service connection for a left shoulder disorder.  Thus, this issue is no longer before the Board.  The RO also granted service connection for bruxism (worn teeth), ear aches, headaches, and facial pain, all associated with the Veteran's TMJ dysfunction.  The RO record indicates that the RO evaluated these disabilities as part of the TMJ dysfunction, assigning each a noncompensable (0 percent) rating, and the Veteran timely filed a notice of disagreement (NOD) to these ratings, asserting that a separate rating was warranted for each disability.  Although an appeal of these issues has not been perfected, as these issues are part and parcel of the rating issue for the TMJ dysfunction on appeal, the Board has properly taken jurisdiction over them, as reflected by the characterization of the issues on the title page.  

As the appeal now involves a request for higher initial ratings following the grant of service connection, the Board has characterized these issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a July 2011 rating decision, the RO granted service connection for dysthymic disorder with anxiety features and assigned a 30 percent disability rating effective June 9, 2004.  In September 2011, the Veteran expressed disagreement with both the effective date of service connection and the initial rating. However, the RO has not issued a statement of the case (SOC).  While the Board does not have jurisdiction of these issues to render a decision, the timely Notice of Disagreement (NOD) confers upon the Board the duty to assure that VA is properly developing the matter for appeal.  Thus, the Board is required to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to an effective date earlier than June 9, 2004, for the award of service connection for dysthymic disorder with anxiety features and an initial disability rating in excess of 30 percent for dysthymic disorder with anxiety features are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's neck and upper back muscle disorder, manifested by muscle strain, stiffness, and pain, is proximately due to or the result of his service-connected TMJ dysfunction.

2.  The Veteran's dizziness is proximately due to or the result of his service-connected TMJ dysfunction.

3.  The Veteran's respiratory disorder, manifested by sinusitis, is proximately due to or the result of his service-connected TMJ dysfunction.

4.  From January 28, 2004, to March 17, 2005, the Veteran's TMJ dysfunction had been manifested by pain and inter-incisal range of motion of 22 to 35 millimeters.

5.  From March 18, 2005, to August 2, 2005, the Veteran's TMJ dysfunction had been manifested by pain and inter-incisal range of motion of 15 millimeters.  

6.  From August 3, 2005, to October 6, 2005, the Veteran's TMJ dysfunction had been manifested by pain and inter-incisal range of motion of 24 to 25 millimeters.  

7.  From October 7, 2005, to April 19, 2010, the Veteran's TMJ dysfunction had been manifested by pain and inter-incisal range of motion of 15 to 26 millimeters.  

8.  Since April 20, 2010, the Veteran's TMJ dysfunction has been manifested by pain and inter-incisal range of motion of 22 to 25 millimeters.  

9.  Since the date of service connection, the Veteran's headache disability has been manifested by headaches with characteristic prostrating attacks averaging one in 2 months over the last several months.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a neck and upper back disorder, manifested by muscle strain, stiffness, and pain, as secondary to his service-connected TMJ dysfunction, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for dizziness, as secondary to his service-connected TMJ dysfunction, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a respiratory disorder, manifested by sinusitis, as secondary to his service-connected TMJ dysfunction, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2011).

4.  The criteria for a disability rating in excess of 20 percent for TMJ dysfunction from January 28, 2004, to March 17, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).

5.  The criteria for a 30 percent disability rating, but no higher, for TMJ dysfunction from March 18, 2005, to August 2, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).


6.  The criteria for a disability rating in excess of 20 percent for TMJ dysfunction from August 3, 2005, to October 6, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent disability rating, but no higher, for TMJ dysfunction from October 7, 2005, to April 19, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).

8.  The criteria for a disability rating in excess of 20 percent for TMJ dysfunction since April 20, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2011).

9.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but no higher, for headaches associated with TMJ dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Given the Board's favorable determinations with respect to the claims for service connection, no further discussion of VCAA compliance is needed at this time.  

The claims for higher ratings for TMJ dysfunction and associated disabilities arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records, VA medical records, and private medical records have been obtained.  The Veteran has been medically evaluated in conjunction with his claims.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  If arthritis is manifested to a degree of 10 percent within one year after separation from service, the disorder may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).   Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability  and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011). 

Neck and Upper Back Disorder

The Veteran contends that he has a neck and upper back disorder manifested by strain, stiffness, and pain, due to his service-connected TMJ dysfunction.  

In a November 2005 letter, Dr. C. W., a private dentist, attributed the Veteran's headaches and ear aches to his TMJ dysfunction but stated that vertigo and neck pain cannot be attributed to the TMJ dysfunction as they may be related to a variety of other causes.

In a March 2006 letter, Dr. S. W., a private dentist, opined that the Veteran's vertigo and neck pain are as likely as not associated with TMJ dysfunction.  However, Dr. W. did not provide a rationale for his opinion.

A December 2010 VA spine examination report reflects a history of neck and upper back pain and stiffness since the mid to late 1990s.  The Veteran complained of fatigue, decreased motion, stiffness, and pain.  Examination revealed normal posture and head position, tenderness of the muscles of the cervical spine, and slightly reduced range of motion with pain but no spasm, atrophy, guarding, or weakness.  CT scans and x-rays showed mild degenerative changes of the cervical and dorsal segments of the spine.  The examiner provided a diagnosis of minimal degenerative disc disease of the cervical and thoracic spine.  The examiner then opined that the Veteran's neck and upper back disorder was not caused or aggravated by his service-connected TMJ dysfunction.  The examiner explained that the Veteran has minimal degenerative changes, no specific muscle rigidity or spasm, and only mild loss of range of motion.  The examiner acknowledged that some chiropractic research connects TMJ dysfunction with cervical spine conditions - mostly of muscular origin, but opined that, because the Veteran's muscular involvement was minimal, as was the spinal degeneration, neither seemed to be related to his TMJ dysfunction.  The examiner further stated that the Veteran's spinal degeneration was very age-appropriate.

In a February 2011 statement, the Veteran noted the examiner's comment that there was no specific muscle rigidity or spasm, but pointed out that the examiner failed to consider that he had been on Robaxin, a muscle relaxant for his TMJ dysfunction.

As the above examiner did not have the Veteran's claims file to review in rendering her opinion, another examiner reviewed the claims file in May 2011 and, although he changed the diagnosis to cervical and thoracic strain, he confirmed her opinions and rationale.  This examiner, however, did not address the Veteran's assertion that he had been on a muscle relaxant during the examination.

In an August 2011 physician questionnaire, Dr. S. W. opined that the Veteran's vertigo/dizziness, neck muscle stiffness/pain, and sinus/upper respiratory condition are as likely as not associated with his TMJ disorder.  Dr. W. explained that the above three symptoms are well known to be associated with TMJ disorder, and TMJ disorder can cause some, all, or none of these symptoms in any given patient.

Given the above, two VA examiners have opined that the Veteran's neck and upper back disorder is not related to his service-connected TMJ dysfunction.  However, they failed to address the fact that the Veteran had been on a muscle relaxant during the examination, and this failure reduces the probative value of their opinions, as the lack of muscle rigidity on examination was used to support their opinions.  On the other hand, a private dentist has twice opined that the Veteran's neck and upper back disorder is associated with his TMJ dysfunction, and he has now provided a rationale, that neck muscle stiffness/pain is a well known symptom associated with TMJ dysfunction.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his neck and upper back disorder, manifested by muscle strain, stiffness, and pain, is proximately due to or the result of his service-connected TMJ dysfunction.

Dizziness

The Veteran contends that he has dizziness due to his service-connected TMJ dysfunction.  

In a March 2006 letter, Dr. S. W. opined that the Veteran's vertigo (dizziness) and neck pain are as likely as not associated with TMJ dysfunction.  However, Dr. W. did not provide a rationale for his opinion.

An April 2010 VA examination report reflects a history of TMJ dysfunction with headache, ear ache, and vertigo.  The examiner acknowledged that headaches and ear aches are often associated with TMJ dysfunction.  However, the examiner stated that, since there is no reported trauma, no direct cause and effect relationship can be established that the TMJ dysfunction is also causing vertigo.  

A December 2010 VA neurological disorders examination report reflects a history of neck and upper back pain and stiffness since the mid to late 1990s, with no specific injury.  The examiner noted that the Veteran had unsteadiness on his feet, which the examiner attributed to an inner ear disturbance and TMJ dysfunction.  The examination focused on neurological symptoms associated with the spine and the examiner only provided a diagnosis pertinent to the spine.  

As the above examiner did not have the Veteran's claims file to review and did not provide an opinion on the claimed dizziness, another examiner reviewed the claims file in May 2011.  This examiner provided a diagnosis of a normal neurological examination of all extremities and opined that the claimed neurologic condition was not incurred in or aggravated by service, or caused or aggravated by the service-connected TMJ dysfunction.

In an August 2011 physician questionnaire, Dr. S. W. opined that the Veteran's vertigo/dizziness, neck muscle stiffness/pain, and sinus/upper respiratory condition are as likely as not associated with his TMJ disorder.  Dr. W. explained that the above three symptoms are well known to be associated with TMJ disorder, and TMJ disorder can cause some, all, or none of these symptoms in any given patient.

Given the above, two VA examiners have essentially opined that the Veteran does not currently have a neurological disorder.  However, their opinions are based on an examination that focused on the spine and associated disorders and it is unclear whether the examiners knew that the disability under consideration was dizziness, reducing the probative value of their opinions.  However, the first examiner did note that the Veteran had dizziness - unsteadiness on his feet, which she attributed in part to his TMJ dysfunction.  Further, a private dentist has twice opined that the Veteran's dizziness is associated with his TMJ dysfunction, and he has now provided a rationale, that vertigo/dizziness is a well known symptom associated with TMJ dysfunction.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his dizziness is proximately due to or the result of his service-connected TMJ dysfunction.

Respiratory Disorder

Initially, as noted in the November 2009 remand, the Veteran has withdrawn the secondary aspect of the claim for service connection for a respiratory disorder.  However, given the evidence of record, which now links his respiratory disorder to his TMJ dysfunction, and to afford the Veteran every possible consideration, the Board will consider both theories of entitlement.

The Veteran contends that he has a respiratory disorder, to include allergic rhinitis, bronchitis, and sinusitis, due to exposure to JP-4, paint, and solvents in service.  In the alternative, he contends that his respiratory disorder is secondary to his service-connected TMJ dysfunction.

A service treatment record dated in September 1977 shows that the Veteran was treated for pharyngitis.  In August 1978, he was treated for a viral upper respiratory infection.  A chronological record of medical care dated in January 1981 shows that the Veteran was said to have been exposed to JP-4, paint, and solvents.  No cough or irritability was reported, and he described being in good health. 

Subsequent to service, the Veteran has been treated intermittently for symptoms associated with allergic rhinitis and sinusitis. 

A VA outpatient treatment record dated in September 2008 shows that the Veteran was said to have a history of exposure to jet fumes and subsequently developed a chronic sinus problem with nose block, post nasal discharge, and facial pain.  The impression was minimal right-sided ethmoid sinus disease and small left-sided concha bullosa. 

The Veteran underwent a VA examination in April 2010.  Examination revealed congested nasal passages and x-rays showed right maxillary sinusitis.  The examiner provided a diagnosis of chronic recurrent sinusitis but did not provide an opinion on whether it was related to service.  

A July 2011 VA examination report reflects a diagnosis of resolved acute sinusitis.  Noting that the sinusitis had resolved after treatment with antibiotics, the examiner stated that the Veteran does not have a respiratory disorder.  The examiner then opined that the claimed respiratory disorder is not caused by or a result of service, to include exposure to JP-4, paint, or solvents.  

In an August 2011 physician questionnaire, Dr. S. W. opined that the Veteran's vertigo/dizziness, neck muscle stiffness/pain, and sinus/upper respiratory condition are as likely as not associated with his TMJ disorder.  Dr. W. explained that the above three symptoms are well known to be associated with TMJ disorder, and TMJ disorder can cause some, all, or none of these symptoms in any given patient.

Initially, the Board notes that the July 2011 VA examiner stated that the Veteran does not currently have a respiratory disorder.  However, the Board notes that the Veteran's sinusitis is recurrent in nature.  Thus, current disability is established.  

Given the above, one VA examiner failed to provide an opinion on the etiology of the sinusitis and another examiner opined that the sinusitis is not related to service.  However, the examiner did not provide an opinion on whether the sinusitis was related to the service-connected TMJ dysfunction.  In this regard, a private dentist has opined that the Veteran's sinusitis/upper respiratory condition is associated with his TMJ dysfunction.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his respiratory disorder, manifested by sinusitis, is proximately due to or the result of his service-connected TMJ dysfunction.

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59  (2011). 

The Veteran is seeking an increased rating for TMJ dysfunction from January 28, 2004.  The Board notes that other distinct manifestations of his TMJ dysfunction have been service-connected and will be addressed below.

The Veteran's TMJ dysfunction has been rated as 20 percent under Diagnostic Code 9905, 38 C.F.R. § 4.150 (2011).  Pursuant to this code provision, limitation of motion of temporomandibular articulation is rated based on inter-incisal range as follows: a maximum 40 percent disability rating is warranted where range of motion is from zero to 10 millimeters.  A 30 percent disability rating is warranted when range of motion is from 11 to 20 millimeters.  A 20 percent disability rating is warranted for range of motion of 21 to 30 millimeters.  A 10 percent disability rating is warranted for 31 to 40 millimeters.  

Range of lateral excursion warrants a maximum 10 percent rating if limited from zero to 4 millimeters.  It is noted that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id.  

After a careful review of the record, the Board finds that an increased 30 percent disability rating is warranted for the Veteran's TMJ dysfunction from March 18, 2005, to August 2, 2005, and from October 7, 2005, to April 19, 2010.  

The report of a January 28, 2004, VA examination report reflects that inter-incisal range of motion was 22 to 35 millimeters.  

A March 18, 2005, VA examination report reflects that inter-incisal range of motion was 15 millimeters.  

An August 3, 2005, VA treatment note reflects that inter-incisal range of motion was 24 to 25 millimeters.  

An October 7, 2005, letter from a private dentist reflects that recent examination revealed an inter-incisal range of motion of 15 to 26 millimeters.  

An April 20, 2010, VA examination report reflects that inter-incisal range of motion was 22 to 25 millimeters.  

Given the above, the 20 percent disability rating is appropriate from January 28, 2004, to March 17, 2005, from August 3, 2005, to October 6, 2005, and since April 20, 2010.  In this regard, findings during these periods fall either in the 20 or 10 percent rating criteria.  The assigned ratings are in consideration of the Veteran's reported painful motion.  There is no evidence that pain limited motion to the degree that met the criteria for a higher 30 percent rating.  

However, a 30 percent rating is warranted from March 18, 2005, to August 2, 2005.  In this regard, the March 2005 findings fall squarely in the 30 percent rating criteria.  An even higher rating is not warranted as there is no objective evidence that, even with pain, range of motion was limited to the extent required of a 40 percent rating, that is, from zero to 10 millimeters.

Further, resolving all reasonable doubt in the Veteran's favor, a 30 percent rating is also warranted from October 7, 2005, to April 19, 2010.  In this regard, the October 2005 letter reflects that range of motion was as little as 15 millimeters, which meets the criteria for a 30 percent rating.  An even higher rating is not warranted as there is no objective evidence that, even with pain, range of motion was limited to the extent required of a 40 percent rating.  Although the October 2005 letter indicates that the findings were from a recent examination, the report of that examination is not available, so the date of the letter is the earliest date on which it is factually ascertainable that the criteria for a 30 percent rating had been met.

The Board has also considered whether a higher disability rating is warranted under other applicable diagnostic code provisions.  However, as the Veteran did not exhibit any nonunion or severe displacement of the mandible, a higher rating under Diagnostic Code 9903 or 9904 is not warranted. 

With respect  to the bruxism, the Board finds that the most appropriate code to rate the disability is Diagnostic Code 9913 for loss of teeth.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, although there is evidence of the wearing of teeth due to the bruxism, there is no evidence that the bruxism has resulted in the actual loss of any teeth.  Thus, a separate compensable rating is not warranted under Diagnostic Code 9913.  

With respect to the facial pain and ear aches, the Board finds that such pain is part and parcel of the TMJ dysfunction.  As indicated above, pain with motion has already been considered in the assigned ratings under Diagnostic Code 9905.  See 38 C.F.R. §§ 4.40, 4.45.  Without evidence of actual muscle injury or paralysis of the cranial nerves, or evidence of any other ear disease, a separate rating under Diagnostic Code 5325 or 8207, or any other code, is not warranted at this time.

With respect to the Veteran's headaches associated with his TMJ dysfunction, the Board finds that the disability may be rated under Diagnostic Code 8100 for migraines.  38 C.F.R. § 4.124a (2011).

Under Diagnostic Code 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.

The record reflects complaints of headaches associated with the Veteran's TMJ dysfunction.  The record, however, is unclear as to the exact severity and frequency of these headaches.  Although the headaches have not been described as prostrating, given their likely high frequency associated with the chronic TMJ dysfunction, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his headache disability has been comparable to migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Thus, a 10 percent rating is warranted under Diagnostic Code 8100.  

In conclusion, the Board has applied the benefit-of-the doubt doctrine in granting a 30 percent rating for the Veteran's TMJ dysfunction for the periods indicated above as well as assigning a separate 10 percent rating for headaches.  However, as the preponderance of the evidence is against a disability rating in excess of 20 percent for the other periods at issue and against separate compensable ratings for bruxism, facial pain, and ear aches, that doctrine is inapplicable, and those aspects of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected TMJ dysfunction, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.



ORDER

Service connection for a neck and upper back muscle disorder, manifested by muscle strain, stiffness and pain, as secondary to service-connected TMJ dysfunction, is granted.

Service connection for dizziness, as secondary to service-connected TMJ dysfunction, is granted.

Service connection for a respiratory disorder, manifested by sinusitis, as secondary to service-connected TMJ dysfunction, is granted.

A disability rating in excess of 20 percent for TMJ dysfunction from January 28, 2004, to March 17, 2005, is denied.

A 30 percent disability rating for TMJ dysfunction from March 18, 2005, to August 2, 2005, is granted, subject to the provisions governing the award of monetary benefits.

A disability rating in excess of 20 percent for TMJ dysfunction from August 3, 2005, to October 6, 2005, is denied.

A 30 percent disability rating for TMJ dysfunction from October 7, 2005, to April 19, 2010, is granted, subject to the provisions governing the award of monetary benefits.

A disability rating in excess of 20 percent for TMJ dysfunction since April 20, 2010, is denied.

An initial 10 percent disability rating for headaches is granted, subject to the provisions governing the award of monetary benefits.



REMAND

As indicated in the introduction, the Veteran filed a timely NOD with both the effective date of service connection for the dysthymic disorder with anxiety features and the initial rating assigned for the disorder in the July 2011 rating decision.  However, the RO has not issued a statement of the case (SOC).  Thus, the Board is required to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Send the Veteran an SOC on the issues of entitlement to an effective date earlier than June 9, 2004, for the award of service connection for dysthymic disorder with anxiety features and an initial disability rating in excess of 30 percent for dysthymic disorder with anxiety features.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue(s) should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							[Continued on Next Page]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


